DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
The amendment filed on March 11th, 2021 has been entered.
The amendment of claims 1, 7, 11, and 17 and the replacement drawings have been acknowledged.
In view of the amendment, the drawing objections have been withdrawn.

Response to Arguments
Applicant’s arguments filed on March 11th, 2021, with respect to the pending claims, have been fully considered but are moot because the arguments rely on newly added and/or amended claim limitations (e.g., “estimating a probability …”). The examiner has revised the rejections to match the new claim limitations.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 7-9, 11, 12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. PGPub No. 2019/0266859), in view of Kooij et al. (“Context-Based Pedestrian Path Prediction,” In: D. Fleet et al. (Eds.): ECCV 2014, Part VI, Lecture Notes in Computer Science, Vol. 8694, pp. 618–633, 2014), and further in view of Zaki et al. (“Exploring walking gait features for the automated recognition of distracted pedestrians,” IET Intell. Transp. Syst., 2016, Vol. 10, Iss. 2, pp. 106–113), hereinafter referred to as Song, Kooij, and Zaki, respectively.
Regarding claims 1 and 11, Song teaches a method and multimodal system of a vehicle for identifying distracted pedestrians in a vicinity of a vehicle (Song ¶0023: “the autonomous vehicle detects a pedestrian who is distracted by a handheld device and is on a collision course of the autonomous vehicle”), the method and multimodal system comprising:  
a plurality of vehicle sensors and a plurality of vehicle controllers disposed on a vehicle, the plurality of vehicle controllers operable to obtain vehicle operating conditions and the plurality of sensors operable to obtain information related to an environment surrounding the vehicle (Song ¶0011: “the system is caused to further determine a predicted movement of the target movable object in response to the directed alert notification, and control a locomotive mechanism of the autonomous-driving vehicle based on the predicted movement of the target movable object”; Song ¶0027: “the autonomous-driving vehicle … autonomously controls braking, acceleration, and steering without real time human input ”; Song ¶0028: “the autonomous-driving vehicle system 100 is capable of sensing its environment based on inputs from one or more imaging devices (e.g., camera) mounted on the autonomous-driving vehicle system 100”;);
a vehicle information system operatively coupled to the plurality of vehicle sensors and to the plurality of vehicle controllers (Song ¶0027-¶0028 discussed above; Song ¶0032: “the control engine 102 is intended to represent specifically-purposed hardware and software Song Fig. 1);
determining operating conditions of the vehicle using a plurality of vehicle controllers (Song ¶0045: “the vehicle behavior determination engine 126 determines the vehicle route based on various applicable criteria … determines behavior of the autonomous-driving vehicle system 100 based on instructions from an external system”); 
acquiring pedestrian parameters for a pedestrian in the vicinity of the vehicle using a plurality of vehicle sensors, the pedestrian parameters including at least one of face positions, body positions, gait and hand gestures (Note that only one of the alternative limitations is required by the claim language. Song ¶0023: “enables detection of the pedestrian’s posture”; Song ¶0042: “when the movable object is a pedestrian, the target object selecting engine 124 determines a predicted moving path of the pedestrian, such as what positions of a sidewalk a pedestrian passes and what positions of a crosswalk a pedestrian passes, based on metadata of the pedestrian, such as a walking speed, existence of other objects (e.g., other pedestrians and vehicles), body orientation, face direction, and eye direction of the pedestrians, and so on”); 
acquiring information related to an environment surrounding the vehicle (Song ¶0022: “systems and methods for interacting with surrounding road users (e.g., pedestrians and vehicles …”; Song ¶0028: “the autonomous-driving vehicle system 100 is capable of sensing its environment based on inputs from one or more imaging devices (e.g., camera) mounted on the autonomous-driving vehicle system 100”); 
determining a pedestrian awareness level based on the acquired pedestrian parameters and based on the information related to the environment surrounding the vehicle (Song ¶0023: “when the autonomous vehicle detects a pedestrian who is distracted by a handheld device and is on a collision course of the autonomous vehicle, in addition to taking actions (e.g., braking) on its own, the vehicle can also notify the pedestrian at the same time and remind the pedestrian to focus on the road”; Song ¶0050: “a visual perceptibility level is expressed by a scalar value, 
determining whether the pedestrian awareness level is below a predefined threshold (Song ¶0051: “the directed alert notification engine 110 determines an acoustic directed alert notification as the type of the directed alert notification, when a visual perceptibility parameter of a target movable object is lower than a certain level (e.g., below 5 out of 10)”).
Song teaches identifying pedestrians, determining their perceptibility levels, and generating alert in response to determining that the pedestrian awareness level is below the predefined threshold (Song ¶0050-¶0051). 
However, Song does not appear to explicitly teach classifying the pedestrian as distracted pedestrian, determining the pedestrian level includes estimating a probability of the pedestrian being in an aware state and determining whether the probability of the pedestrian awareness level being in the aware state is below a predefined threshold.
Pertaining to the same field of endeavor, Kooij teaches determining the pedestrian level includes estimating a probability of the pedestrian being in an aware state and determining whether the probability of the pedestrian awareness level being in the aware state is below a predefined threshold (Kooij Abstract: “We present a novel Dynamic Bayesian Network for pedestrian path prediction … The model incorporates the pedestrian situational awareness … Kooij pg. 619: “Situational awareness assesses whether the pedestrian has seen the vehicle at some point up to now (whether the pedestrian currently sees the vehicle is estimated by means of the head orientation)”; Kooij pg. 621: “the pedestrian’s awareness (consisting of discrete latent variables Z = {SV, HSV, SC, AC}) that influence the SLDS switching state”; Kooij pg. 622-623: “The latent Sees-Vehicle (SV) variable indicates whether the pedestrian is currently seeing the vehicle. Has-Seen-Vehicle (HSV) indicates whether the pedestrian is aware of the vehicle … At-Curb (AC) indicates if the pedestrian is currently at the distance from the curbside (as found in the training data) where a person would stop if they choose to wait and postpone crossing the road … We apply multiple classifiers to the head image region, each trained to detect the head in a particular looking direction”; see Kooij Table 1: vehicle-not-seen, crossing; Kooij pg. 625: “All sequences involve single pedestrians with the intention to cross the street, but feature different situation criticalities (critical vs. non-critical), pedestrian situation awareness (vehicle seen vs. vehicle not seen) and pedestrian behavior (stopping at the curbside vs. crossing)”; Kooij pg. 626: “Before classification, head image patches are rescaled”; Kooij pg. 627: “The distributions N(DTCt | µac, σac) are estimated from GT curb positions and At-Curb labels, which are set to ACt = true only at time instance where -1 ≤ TTE ≤ 1 when crossing, and TTE ≥ -1 when stopping”).
Song and Kooij are considered to be analogous art because they are directed to image processing for identifying pedestrian states. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the directed alert notification system and method for autonomous vehicles (as taught by Song) to determine probability of the pedestrian awareness state (as taught by Kooij) because the combination results in a more accurate pedestrian path prediction (Kooij Abstract).
As discussed above, Song, in view of Kooij, teaches classifying the pedestrian awareness state at a plurality of levels e.g., vehicle-seen stopping, vehicle-seen crossing, Kooij Table 1). One of ordinary skill in the art would understand that a pedestrian who has not seen the vehicle but still crossing is an unaware / unfocused pedestrian. However, Song, in view of Kooij, does not appear to explicitly teach classifying the pedestrian as a distracted pedestrian.
Pertaining to the same field of endeavor, Zaki teaches classifying the pedestrian as distracted pedestrian (Zaki Fig. 2 & pg. 107-108: “the classification of distracted state of pedestrians … The features proposed in this study for the classification are the gait parameters (step length and step frequency) as well as gait variations and stability indicators … the distraction state estimation is performed using k-nearest neighbors (k-NN) classification procedure”).
Song, in view of Kooij, and Zaki are considered to be analogous art because they are directed to image processing for identifying distracted pedestrians. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the directed alert notification system and method for autonomous vehicles that determine pedestrian awareness state probabilities (as taught by Song, in view of Kooij) to classify pedestrians as distracted or not distracted (as taught by Zaki) because the combination results in high accuracy in detection and can benefit applications in several transportation fields, e.g., pedestrian facility planning, pedestrian simulation models, road safety programs (Zaki Abstract).

Regarding claims 2 and 12, Song, in view of Kooij and Zaki, teaches the method and system of claims 1 and 11, wherein determining the pedestrian awareness level further comprises estimating a pedestrian awareness state based on the acquired pedestrian parameters (Song ¶0023: “detection of the pedestrian’s posture”; Song ¶0042: “the target object selecting engine 124 determines a predicted moving path of the pedestrian, such as what positions of a sidewalk a pedestrian passes and what positions of a crosswalk a pedestrian Zaki Fig. 2 & pg. 107-108: teaches that the obtained parameters are gait parameters).

Regarding claims 7 and 17, Song, in view of Kooij and Zaki, teaches the method and system of claims 1 and 11, wherein the probability of the pedestrian being in an aware state is determined based on a probabilistic model specifying a plurality of awareness states, each awareness state of the plurality of awareness states having a respective probability distribution (Kooij pg. 622-623, 625 & Table 1 discussed above – teaches a plurality of pedestrian awareness states; Kooij pg. 622: “we obtain the following conditional probability distributions for the graphical model … where P(·) indicates that the distribution is represented by a probability table”; Kooij pg. 623: “We define a Gamma distribution … The distribution over DT Ct given AC is modeled as a Normal distribution”; Kooij Figs. 3-4).

Regarding claims 8 and 18, Song, in view of Kooij and Zaki, teaches the method and system of claims 1 and 11, wherein acquiring the information related to the environment surrounding the vehicle further comprises identifying objects in the vicinity of the vehicle that indicate a likelihood of a pedestrian being outside of a field of sensing of the plurality of vehicle sensors (Song ¶0028: “the autonomous-driving vehicle system 100 is configured to analyze image data obtained from the one or more imaging devices and identify objects (e.g., traffic signals, road signs, other vehicles, pedestrians, and obstacles) included in images of the analyzed image data”; Song ¶0045: “the vehicle behavior determination engine 126 determines the vehicle route based on various applicable criteria, such as a current location, a destination, traffic conditions (e.g., congestion, speed limits, number of traffic signals, etc.), weather conditions, environmental conditions (e.g., time, brightness, etc.), geographic crime rates, 

Regarding claims 9 and 19, Song, in view of Kooij and Zaki, teaches the method and system of claims 2 and 12, wherein estimating the pedestrian awareness level further comprises analyzing at least one of a pedestrian's gait, a pedestrian's line of sight, a pedestrian's posture and vehicle surrounding conditions (Note that only one of the alternative limitations is required by the claim language. Song ¶0023 & ¶0042 discussed above teaches detecting the pedestrian’s posture and walking speed. Kooij Table 1: pedestrian’s awareness state is determined based on their seen-vehicle status; Zaki Fig. 2 & pg. 107-108 discussed above teaches extracting pedestrian gait parameters).

Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (U.S. PGPub No. 2019/0266859), in view of Kooij et al. (ECCV 2014, Part VI, Lecture Notes in Computer Science, Vol. 8694, pp. 618–633, 2014), Zaki et al. (IET Intell. Transp. Syst., 2016, Vol. 10, Iss. 2, pp. 106–113), and further in view of Naser et al. (U.S. PGPub No. 2020/0143177), hereinafter referred to as Song, Kooij, Zaki, and Naser, respectively.
Regarding claims 10 and 20, Song, in view of Kooij and Zaki, teaches the method and system of claims 9 and 19, and further teaches whether an obstacle is present (Song ¶0028 & ¶0045).
However, Song, in view of Kooij and Zaki, does not appear to explicitly teach that analyzing the pedestrian's line of sight further comprises determining whether the vehicle is outside of the pedestrian's line of sight.
Pertaining to the same field of endeavor, Naser teaches analyzing the pedestrian's line of sight further comprises determining whether the vehicle is outside of the pedestrian's line of Naser ¶0015-¶0016: “The present disclosure generally provides systems and methods of detecting objects outside the line-of-sight from a moving platform or vehicle … The object detection system 100 may be configured to detect the presence of an object, such as a pedestrian 104, around a corner 106, or other obstruction, that blocks or impedes a line-of-sight 103 of the vehicle 102. For example, as a vehicle 102 may be traveling down a roadway 108 towards an intersection 110, a pedestrian 104 may be moving towards the same intersection 110” – teaches that the pedestrian is hidden from the vehicle’s view because the pedestrian is hidden behind a wall; also see Naser Fig. 1: the vehicle is outside of the pedestrian’s LOS due to the wall blocking both party’s vision).
Song, in view of Kooij and Zaki, and Naser are considered to be analogous art because they are directed to image processing for detecting objects for autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the directed alert notification and pedestrian classification system and method for autonomous vehicles (as taught by Song, in view of Kooij and Zaki) to determine vehicle-object LOS (as taught by Naser) because the combination can detect and anticipate the movement of objects that are occluded, allowing prevention of potential accidents (Naser Abstract & ¶0015).

Allowable Subject Matter
Claim(s) 3-6 and 13-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

However, the prior art, alone or in combination, does not appear to teach or suggest detecting a state transition triggering event, wherein the state transition triggering event occurs when a change is detected in the pedestrian parameters indicating an awareness state transition from a first state to a second state.
Claims 4-6 and 14-16 are objected to for the same reason as claims 3 and 13 due to their dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667